lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF DlSClPL|NARY COUNSEL, : No. 2313 Disciplinary Docket No. 3
Petitioner : No. 10 DB 2015

Attorney Registration No. 92657

 

v.
(l\/|onroe County)
THOl\/|AS AXEL JONES,
Respondent
ORDER
PER CUR|AM

AND NOW, this 5th day of January, 2017, upon consideration of the Report and
Recommendations of the Disciplinary Board, Thomas Axel Jones is suspended from the
Bar of this Commonwealth for a period of one year and one day, and he shall comply
with all the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary
Board pursuant to Pa.R.D.E. 208(9).